Decree affirmed. This is an appeal from a final decree dismissing the plaintiffs’ bill for injunctive relief and for the assessment of damages for injury allegedly caused to their property by surface water originating from largely vacant land known as “Crow Hill.” The judge took a view and made findings of fact. He found that “[ujpon all the evidence it cannot be determined that there was any damage caused either by the action or non-action” of the defendants or “that there was any diversion or collection of water in any manner” by the defendants “causing water to be deposited upon the land” of the plaintiffs. The judge also found that the defendants “have not changed the course of the water either by direct action or non-action.” We have examined the record and conclude that the judge was justified in making these findings. Murach v. Massachusetts Bonding & Ins. Co. 339 Mass. 184, 188.